Exhibit 10.18
[insert name]
Name of Participant
BROOKS AUTOMATION, INC.
AMENDED AND RESTATED 2000 EQUITY INCENTIVE PLAN
Stock Unit — Award Notice
     This award notice sets forth the terms of the award (the “Award”),
described below, of restricted Stock Units (the “RSUs”) under the Brooks
Automation, Inc. Amended and Restated 2000 Equity Incentive Plan (the “Plan”) to
the Participant identified below. The Award is subject to the terms of the Plan,
which are incorporated herein by reference. Any initially capitalized term not
defined herein shall have the meaning assigned to it in the Plan. The term
“vest” as used in this notice with respect to any RSU means the lapsing of the
restrictions described herein with respect to the right to payment under the
Award.

  1.   Name of Participant. The Participant to whom the Award has been granted
is __________.     2.   Type and Amount of Award. Subject to such adjustments as
are required or permitted under Section 4(b) of the Plan, the Award shall
consist of ____ RSUs.     3.   Grant Date. The Award was granted to the
Participant on _________ (the “Grant Date”).     4.   Nature of Award. The Award
consists of the conditional right to receive, on the terms and subject to the
restrictions set forth herein and in the Plan, one share of Common Stock for
each RSU forming part of the Award.     5.   Forfeiture Risk. If the Participant
ceases to be an employee for any reason, any then outstanding and unvested RSUs
shall be automatically and immediately forfeited.     6.   Vesting of Award. The
Award (unless earlier forfeited) shall vest as follows unless earlier forfeited
in accordance with Section 5 above:

  (a)   [Insert specific vesting terms];     (b)   If there is a Qualifying
Termination (as defined below) of the Participant’s employment by the Company or
one of its subsidiaries that occurs within the one-year period following a
Change in Control (as defined below), any RSUs that were unvested but
outstanding immediately prior to the Qualifying Termination shall be treated as
having vested immediately prior to the Qualifying Termination.     (c)   For
purposes hereof, the following definitions shall apply:

  (1)   “Board” means the Board of Directors of the Company.     (2)   “Cause”
means (i) the Participant’s willful failure to perform, or serious negligence in
the performance of, the Participant’s duties and responsibilities for the
Company or any of its subsidiaries that remains uncured, or continues, beyond
the fifteenth (15th) day following the date on which the Company gives

 



--------------------------------------------------------------------------------



 



      the Participant notice specifying in reasonable detail the nature of the
failure or negligence; (ii) fraud, embezzlement or other dishonesty with respect
to the Company or any of its subsidiaries or customers; (iii) conviction of, or
a plea of guilty or nolo contendere with respect to, a felony or to any crime
(whether or not a felony) that involves moral turpitude; or (iv) breach of
fiduciary duty or violation of any covenant of confidentiality, assignment of
rights to intellectual property, non-competition or non-solicitation of
customers or employees; provided, that if at the time of termination of
employment the Participant is party to an employment agreement or similar
agreement with the Company or any of its subsidiaries that includes a definition
of “Cause”, the definition contained in such employment agreement or similar
agreement shall apply for purposes of this Section 6 in lieu of the definition
set forth above in this clause (2).     (3)   “Change in Control” means the
occurrence of any of the events described in subsections (A), (B), (C) or
(D) below:

  (A)   Any Person acquires beneficial ownership (within the meaning of Rule 13d
3 promulgated under the Exchange Act) of thirty-five (35%) percent or more of
either (x) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
that for purposes of this subsection (3)(A) the following acquisitions shall not
constitute a Change in Control: (I) any acquisition directly from the Company,
(II) any acquisition by the Company, (III) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Employer, or
(IV) any Business Combination (but except as provided in subsection (3)(C) below
a Business Combination may nevertheless constitute a Change in Control under
subsection (3)(C)); and provided further, that an acquisition by a Person of
thirty-five percent (35%) percent or more but less than fifty (50%) percent of
the Outstanding Company Common Stock or of the combined voting power of the
Outstanding Company Voting Securities shall not constitute a Change in Control
under this subsection (3)(A) if within fifteen (15) days of the Board’s being
advised that such ownership level has been reached, a majority of the “Incumbent
Directors” (as hereinafter defined) then in office adopt a resolution approving
the acquisition of that level of securities ownership by such Person; or     (B)
  Individuals who, as of the Grant Date, constituted the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided, that any individual who becomes a member of the Board subsequent to
the Grant Date and whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors shall be treated as an
Incumbent Director unless he or she assumed office as a result of an actual or
threatened election contest with respect to the election or removal of
directors; or

-2-



--------------------------------------------------------------------------------



 



  (C)   There is consummated a reorganization, merger or consolidation involving
the Company, or a sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case unless, following
such Business Combination, (x) the Persons who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and of the combined voting
power of the Outstanding Company Voting Securities immediately prior to the
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination in substantially the same proportions
as their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and of the combined voting power of the
Outstanding Company Voting Securities, as the case may be, (y) unless in
connection with such Business Combination a majority of the Incumbent Directors
then in office determine that this clause (3)(C)(y) does not apply to such
Business Combination, no Person (excluding any entity resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Employer or of such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, thirty-five (35%) percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors, except to the extent that such ownership
existed prior to the Business Combination and (z) at least a majority of the
members of the Board resulting from such Business Combination were Incumbent
Directors at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or     (D)   The
stockholders of the Company approve a complete liquidation or dissolution of the
Company;

      provided, that if any payment or benefit payable hereunder upon or
following a Change in Control would be required to comply with the limitations
of Section 409A(a)(2)(A)(v) of the Code and the guidance thereunder in order to
avoid an additional tax under Section 409A of the Code, such payment or benefit
shall be made only if such Change in Control constitutes a change in ownership
or control of the Company, or a change in ownership of the Company’s assets,
described in IRS Notice 2005-1, the proposed regulations under Section 409A of
the Code, or any successor guidance.     (4)   “Employer” means the Company and
its subsidiaries.     (5)   “Exchange Act” means the Securities Exchange Act of
1934, as amended.

-3-



--------------------------------------------------------------------------------



 



  (6)   “Person” means any individual, entity or other person, including a group
within the meaning of Sections 13(d) or 14(d) (2) of the Exchange Act.     (7)  
“Qualifying Termination” means a termination by the Company or by a subsidiary
of the Company of the Participant’s employment with the Company and its
subsidiaries, other than a termination for Cause.

  7.   Delivery of Shares. Subject to Section 11 below, the remaining provisions
of this Section 7, and Section 10 of the Plan, the Company shall deliver to the
Participant (or, in the event of the Participant’s death, to the executor or
administrator of the Participant’s estate or to the person or persons to whom
the RSUs pass by will or by the laws of descent and distribution) one share of
Common Stock for each RSU that vests. Delivery shall be made not later than
thirty (30) days following the date of vesting.     8.   Dividends, etc. The
Participant shall not be entitled to any rights as a shareholder, including
rights to vote or rights to dividends or other distributions, with respect to
any RSU, except as to shares of Common Stock actually delivered under Section 7
above.     9.   Adjustments for Stock Splits, etc. If there is any stock split,
reverse stock split, stock dividend, stock distribution or other
reclassification of the Common Stock, any and all new, substituted or additional
securities to which the Employee is entitled by reason of his ownership of the
RSUs shall be immediately subject to the risk of forfeiture and transfer
restrictions described herein in the same manner and to the same extent, if any,
as such RSUs.     10.   Nontransferability. The Award is not transferable except
as death in accordance with Section 7 above.     11.   No Special Employment
Rights. The grant of the Award shall not be construed as limiting in any way the
right of the Company and its Affiliates, subject to applicable law, to terminate
the Participant’s employment. Any loss of profit or potential profit under the
Award shall not be an element of damages in any claim relating to termination of
the Participant’s employment. The grant of the Award shall not entitle the
Participant to the grant of any other awards under the Plan.     12.   Certain
Tax Matters. The Award consists of an unfunded and unsecured conditional promise
by the Company to deliver cash or property in the future. The Award is intended
to qualify for the “short-term deferral” exemption from coverage under
Section 409A. The Company may hold back shares otherwise deliverable under the
Award to satisfy any taxes required to be withheld in connection with the
vesting of, or any payment under, the Award, but reserves the right to take such
other or additional steps as it deems necessary to satisfy its tax withholding
obligations, including imposing as a condition to the delivery of any shares
hereunder the payment by the Participant, or other person to whom such shares
are to be delivered, of cash sufficient to satisfy such obligations.

-4-